MEMORANDUM **
Sandra Cecilia Macias Cuellar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of her motion to remand to consider additional evidence of hardship, arising from the immigration judge’s underlying denial of her application for cancellation of removal based on petitioner’s failure to establish exceptional and extremely unusual hardship to her qualifying relatives.1
The evidence that petitioner presented with her motion to remand concerned the same basic hardship grounds as her application for cancellation of removal. We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir .2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. In a 1/14/08 order, this court dismissed Cuellar's petition for review of the BIA’s denial of her direct appeal from the IJ’s denial of cancellation relief.